Citation Nr: 1130038	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-36 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1944 to June 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In June 2010, the Board remanded this matter for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The development has been completed and the case has now been returned to the Board for appellate review.

Following the RO's recertification of this appeal to the Board in June 2011, additional medical evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a July 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).  Appellate review may proceed.

The issue of entitlement for service connection for pulmonary fibrosis, including as due to an in-service asbestos exposure, has been raised by the record in November 2007 and December 2008 private physician statements.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction of the issue.   Given the decision below, the RO should clarify with the Veteran whether he seeks service connection for a pulmonary disorder not encompassed in the pulmonary fibrosis addressed in the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran currently has a pulmonary fibrosis disorder.

2.  The medical evidence establishes that the Veteran's pulmonary fibrosis is a consequence of a March 2004 VA prescription for Cordarone.

3.  The development of pulmonary fibrosis from the VA's March 2004 Cordarone prescription was a reasonably foreseeable event.

4.  There is no evidence that the Veteran was provided information about Cordarone in a manner that supports a finding of informed consent.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for pulmonary fibrosis have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 3.800 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the decision below, the Board finds that further discussion of the notice and assistance to the Veteran is not required.  

Analysis

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 1151.  He contends that the prescription of the drug "Cordarone" by his VA physicians for his non-service-connected heart disorder caused his currently-diagnosed pulmonary fibrosis.  The Board notes, for purposes of information only, that the generic name for Cordarone is amiodarone.

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in March 2007.  

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service connected.  38 U.S.C.A. § 1151.   Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Signature consent is only required for diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or, (vi) involve testing for Human Immunodeficiency Virus (HIV).  38 C.F.R. § 17.32(d).  
Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In March 2004, VA prescribed the Veteran Cordarone for his heart disease.  The Veteran was on this medication until September 2006, when the VA treatment records note that the Veteran's cardiologist took the Veteran off the medication.  As previously mentioned, the Veteran contends that the prescription of the drug "Cordarone" by his VA physicians for his non-service-connected heart disorder caused his currently diagnosed pulmonary fibrosis.  

The first requirement the Veteran must meet in this type of case is to establish that an additional disability is present, that it, a disability not present prior to the VA treatment at issue.  In this case, the requirement of an additional disability is established as the Veteran has pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), obstructive lung disease, and interstitial fibrosis, as documented in his VA and private treatment records; no diagnosis of these disorders was assigned prior to the VA treatment at issue.  38 C.F.R. § 3.361.

The second requirement is whether the VA's prescription of Cordarone caused the Veteran's additional disability.  In this regard, the claims file contains several opinions.  38 C.F.R. § 3.361.

First, the September 2007 VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the severe obstructive lung disease, and moderate restrictive effect without evidence of interstitial lung disease, were not caused by or related to the Cordarone therapy.  The VA examiner did not provide any rationale for this opinion.  

Second, in December 2007, the Veteran's private pulmonologist, Dr. M, following a physical examination of the Veteran, determined that the Veteran does have interstitial lung disease that "might relate in part to his Amiodarone medication."  This same doctor reiterated this opinion in November 2008 with the following statement, "It is my opinion that the pulmonary fibrosis seen radiographically and found in this exam could very well be compatible with either asbestos exposure or Amiodarone pulmonary toxicity."  

Third, in July 2009, one of the Veteran's VA physicians, Dr. J.F., stated that the Veteran has "mild and stable interstitial fibrosis, almost certainly the result of cordarone lung disease."  

Finally, the July 2010 VA examiner, following a review of the Veteran's claims file, determined that "the Veteran's pulmonary fibrosis is as likely as not caused by or related to [the] Amiodarone therapy."  As support for this opinion, the VA examiner stated that the Veteran did not have interstitial lung findings prior to the 2004 treatment for Amiodarone.  After the medication was prescribed, the interstitial changes manifested.  The July 2010 VA examiner also stated that pulmonary fibrosis is a well-known, potential side effect of Amiodarone.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that it is not an error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  Here, the Board gives more weight to the positive nexus opinions in the record than the sole negative medical opinion of the VA examiner.  Specifically, the claims file contains several positive opinions indicating that the prescription caused the pulmonary fibrosis.  The only negative opinion in the claims file contains no supporting rationale.  Therefore, in weighing these medical opinions, and in giving the Veteran the benefit of the doubt, the Board finds that the VA prescription of Cordarone caused the Veteran's additional disability of pulmonary fibrosis.  

The third requirement is that the evidence must show carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing the prescription that proximately caused the Veteran's pulmonary fibrosis, or that the development of pulmonary fibrosis as a result of VA's Cordarone prescription was an event that was not reasonably foreseeable.  38 C.F.R. § 3.361.

In this regard, the claims file only contains one medical opinion.  Specifically, the July 2010 VA examiner, following a review of the Veteran's claims file, determined that VA did not fail to exercise the degree of care that would be expected of a reasonable healthcare provider.  The VA examiner also determined that there is no evidence of negligence, carelessness, lack of proper skill, error in judgment, or similar fault on the part of VA in prescribing the Veteran the Amiodarone.  The VA examiner also concluded that pulmonary fibrosis was "reasonably foreseeable."  As support for these opinions, the VA examiner stated that pulmonary fibrosis is a well-known, potential side effect of amiodarone.  

In regards to whether the Veteran was provided informed consent concerning the side effects of the medication, the record establishes that the medication was first prescribed by a VA provider in March 2004.  The record demonstrates that the Veteran was not taking the medication prior to that time.  There is no indication in the record that the provider advised the Veteran of any potential side effect of amiodarone.  There is no record that the provider advised the Veteran that monitoring of pulmonary function would be required, nor does the record reflect that such monitoring was scheduled or that monitoring of pulmonary function would be scheduled.  

The record reflects that the Veteran was provided with specific patient education regarding side effects and monitoring for warfarin (Coumadin), also prescribed in March 2004.  The individual who provided that patient education noted that the Veteran was taking amiodarone, but there is no evidence that side effects of amiodarone, or need for monitoring of pulmonary function related to use of amiodarone, were discussed.  

In short, the Board's prior remand requested that all clinical information regarding the Veteran's use of amiodarone, such as patient education, be associated with the claims files.  Although extensive VA clinical records have been added to the claims files, there is no record that the Veteran was provided with information about the side effects of amiodarone.  The Veteran provided, with his claim for benefits under 38 U.S.C.A. § 1151, a copy of drug information about amiodarone that was printed off from the internet.  However, this document is, in essence, favorable to the Veteran's claim, as it suggests that the information the Veteran had about the drug was not provided by VA.    

The Board notes that a signed consent form is not necessary under the circumstances of this case.  38 C.F.R. § 17.32.  However, there is no evidence that VA provided information, either verbally from a provider or written instructions other than a manufacturer's insert, which could support a finding that the Veteran gave his informed consent to use of this medication, with consideration of the risks and benefits.  The benefit sought must be granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the Veteran's pulmonary fibrosis is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


